Citation Nr: 0504370	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

This case was the subject of a January 2003 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in December 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

At his January 2003 Board hearing, the veteran indicated that 
he received psychiatric treatment, within a few months after 
his discharge from service, at Riverside Hospital in the 
Newport News area.  The RO should assist the veteran in 
obtaining these identified records of relevant private 
medical treatment.  See 38 U.S.C.A. § 5103A.  Further, the 
veteran should be advised that he may alternatively obtain 
these records himself and submit them to the RO.  See 38 
U.S.C.A. § 5103(a).

In July 2001, the veteran underwent a VA examination with a 
psychologist.  However, the psychologist made clear that he 
did not have access to all relevant VA treatment records, so 
that his ability to provide a well-formed diagnosis as to the 
veteran's current psychiatric disability was significantly 
hindered.  Further, a review of the examination report makes 
clear that in his review the claims file the examiner 
overlooked a service medical record in which the veteran is 
noted to have slashed his left wrist in 1981.  Having not 
seen the service medical record, the examiner had 
reservations as to the credibility of the veteran's oral 
history recounting this event.

In July 2002, the RO brought to the examiner's attention the 
service medical record describing the incident in which the 
veteran slashed his wrist, and the examiner prepared an 
addendum acknowledging this service medical record.  However, 
from a close review of the report it appears nearly certain 
that the examiner did not review more current records of VA 
psychiatric treatment, which include running diagnoses of a 
childhood PTSD, a bipolar disorder, and a depressive 
disorder. 

Because the VA psychologist's opinion was not based on a full 
review of the evidence of record, and was not provided in the 
context of an accurate view of the veteran's relatively 
complex psychiatric history from childhood forward, the Board 
finds that a new VA compensation examination, by an examiner 
other than the psychologist who conducted the July 2001 VA 
examination, is required for a determination on the merits of 
the present claim.  See 38 U.S.C.A. § 5103A(d). 

Finally, the veteran has not been provided notice that he 
should submit any evidence in his possession that pertains to 
his claim.  See 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should send the veteran a written 
request that he submit any evidence in his 
possession that pertains to his claim. 

2.  The RO should ask the veteran in writing for a 
release for inpatient records of alcohol treatment 
within months after service from the hospital 
identified as "Riverside Hospital" in the Newport 
News area, as described at page 7 of his January 
2003 Board hearing transcript.  After obtaining the 
release, the RO should attempt to obtain the 
described records of inpatient alcohol treatment 
from Riverside Hospital.  The veteran should 
further be informed that he may alternatively 
obtain the records himself and submit them to the 
RO.

3.  After all additional medical evidence 
has been received and associated with the 
claims file, the veteran should be 
scheduled for a VA psychiatric 
examination, with a psychiatrist (and not 
the clinician who conducted the July 2001 
examination), for the purpose of 
determining whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that any 
currently diagnosed psychiatric disorder 
began or was aggravated during service or 
is related to some incident of service.

The RO should send the claims file to the 
psychiatrist for review, and he or she 
should indicate that the claims file was 
reviewed, to include the service medical 
records pertaining to an in-service 
incident in which the veteran slashed his 
left wrist; post-service records of VA and 
private psychiatric treatment and 
hospitalization, reflecting running 
concurrent VA diagnoses of childhood PTSD, 
a depressive disorder, and bipolar 
disorder; and the July 2001 VA 
psychologist's examination report and his 
July 2002 addendum opinion.
 
For each currently found psychiatric 
disorder, the examining psychiatrist 
should describe the nature of the 
veteran's present psychiatric disability 
and opine whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that such 
disability began during or is causally 
linked to some incident of service, or if 
determined to have pre-existed service, 
was aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) during service.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in November 
2004.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



